         Case 1:20-cv-01128-AJN Document 41 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      12/23/20



  Tavarez.,

                        Plaintiff,
                                                                              20-cv-01128 (AJN)
                 –v–
                                                                                    ORDER
  Fondue 26, LLC, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       On December 1, 2020, the Clerk issued a certificate of default. Dkt. No. 40. If the

Plaintiff still intends to move for Default Judgment, she must do so by January 15, 2021.



       SO ORDERED.

 Dated: December 23, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
